Exhibit 99.1 OTCBB AREN Completes Merger with China Qinba Pharmaceuticals, Inc. Xi’an, Shaanxi, China,February 19, 2010 Allstar Restaurants (OTC Bulletin Board: AREN) ("Allstar" or the "Company"), today announced that effective on February 12, 2010, the Company’s wholly-owned subsidiary merged with China Qinba Pharmaceuticals, Inc. China Qinba Pharmaceutical, Inc. has its headquarters in the City of Xi’an, Shaanxi Province, China. The Company identifies, discovers, develops, manufactures and distributes both prescription and over-the counter, including both conventional and Traditional Chinese Medicines, pharmaceutical products for the treatment of some of the most common ailments and diseases.We currently manufacture 85 pharmaceutical products in the form of capsules, oral solutions, tablets, granules, syrups, medicinal teas, tincture and solutions for injection that are either small volume parenteral solutions that are freeze dried powders or large volume parenteral solutions. China Qinba Pharmaceuticals, Inc.’s manufacturing facilities are based in Hanzhong and the Xi’an Jinghe Industrial Zone, both in Shaanxi Province. In the Merger Transaction, through our wholly-owned subsidiary Allstar Acquisitions Co., we acquired control of China Qinba Pharmaceuticals, Inc.a Delaware corporation and the parent company of Xi-an Development Co., Ltd., a wholly foreign-owned enterprise organized under the laws of the People’s Republic of China, which controls Xi’an Pharmaceuticals Co. Ltd., a company organized under the laws of the People’s Republic of China, by issuing to the all of the China Qinba Pharmaceuticals Shareholders shares our of common stock as consideration for all of the outstanding capital stock of China Qinba Pharmaceuticals. Founded in 1969, Xi’an Pharmaceuticals Co. Ltd. is engaged in the research and development, manufacturing, packaging, marketing and distribution of pharmaceutical products in China. The Company also announces the filing of a Schedule 14f-1 with the Securities and Exchange Commission whereby Mr. Terry Bowering shall resign as a member of the Board of Directors of the Company, and Tao Lei, Zaizhi Cheng, Xiaogang Zhu and Michael Segal shall be duly appointed to the Board of Directors of Allstar Restaurants upon the expiration of the ten day period following the mailing of the Schedule 14f-1 to the Company’s shareholders of record. Pursuant to the Merger Agreement, the Company will use its commercially reasonable efforts to effect a name change from AllStar Restaurants to China Pharmaceuticals Inc. Mr. Guozhu Wang, Chairman and CEO said, "We are very pleased to announce the completion of our merger with Allstar Restaurants. We are very positive about the growth potential of the pharmaceutical industry in China and our company’s growth prospects as we continue to strive to become a market leader.”Mr. Guiping Zhang, President stated, “We have reached a major goal with having our Company’s shares quoted on the OTC Bulletin Board in the United States which will allow us to broaden our investor base, create a liquid market for our stock, and financially support the accelerated growth of our business as we strive to become a leader in the pharmaceutical industry in China.” About China Qinba Pharmaceuticals, Inc.
